ADAMS, Circuit Judge,
dissenting.
Long before Lisa Bender and her fellow students formed Petros, the Williamsport Area High School had adopted its policy permitting any student group, so long as “legal and constitutionally proper,” to meet during the activity period. Nothing in the record, the briefs, or the oral argument suggests that the high school sought by this policy to promote religious activity, or that a teacher or other school employee sponsored Petros, or that the activity period in any way encouraged attendance at Petros. Nonetheless, the majority holds that Petros must be excluded. Given the high school’s conceded neutrality toward all student activities and the unquestioned voluntariness of an individual student’s decision to attend any particular activity, the majority’s conclusion essentially rests on the view that collective religious speech *562simply may not take place within the walls of a public secondary school without violating the Constitution.
This bright line rule — no prayer in public secondary schools — represents an easily applied interpretation of the Establishment Clause. Were the Court today writing on a clean slate, such an approach might be understandable. But in fact we are constrained by a substantial body of Supreme Court precedent seeking to define the bounds of permissible contact between incidental religious activity and the state. While I agree that the case before us is not completely free from doubt, I cannot join the majority’s conclusion that the Establishment Clause, as construed by the Supreme Court, requires exclusion of Petros solely because of the religious content of its speech. In particular, I do not believe that Petros can be meaningfully distinguished from the student religious group permitted to meet in a public university by Widmar v. Vincent, 454 U.S. 263,102 S.Ct. 269, 70 L.Ed.2d 440 (1981). Because I cannot subscribe to the majority’s wooden reading of the First Amendment, and because I believe the result reached today is at variance with controlling precedent, I respectfully dissent.
I.
Less than three years ago, the Supreme Court held in Widmar that a state university could not deny a student prayer group the right to meet in school facilities on the same basis as other student groups. Declaring that the university’s policy of accommodating the meetings of student activities “created a forum generally open for use by student groups,” 454 U.S. at 267, 102 S.Ct. at 273, Widmar required that any content-based exclusion from that forum be “necessary to serve a compelling state interest” and “narrowly drawn to achieve that end.” Id. at 270, 102 S.Ct. at 274.
Widmar made it clear that the Bible reading, prayer, and religious discussion of a student group were protected forms of speech no less than the discussions of the Students for a Democratic Society or the Young Socialist Alliance. See id. at 269 n. 6, 274, 102 S.Ct. at 274 n. 6, 276. Thus, before excluding the prayer group from campus, the university was required to meet the same exacting scrutiny applied to any discrimination against speech.
The university in Widmar proffered only one state interest for excluding all religious activity and teaching from campus: that to permit it would violate the establishment clause. The Court squarely rejected the idea that the constitution justified exclusion of a group engaging in religious speech. Applying the three-prong test from Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971),1 it was determined that the requirements of a “secular purpose” and of “[non-]entanglement” were “clearly met” by a policy that accommodated the prayer group on the same basis as other student groups. Id. at 271, 102 S.Ct. at 275.
As for the question of “primary effect,” the Court relied on two factors in concluding that any benefit to religion from permitting the prayer group to meet would be “incidental”: first, the fact that “an open forum in a public university does not confer any imprimatur of State approval on religious sects or practices”; and second, that “the forum is available to a broad class of nonreligious as well as religious speakers.” Id. at 274, 102 S.Ct. at 276.
The situation at Williamsport is strikingly similar to that presented in Widmar. As in Widmar, Williamsport adopted a policy permitting all student groups to meet during the activity period, and thereby created a forum generally open to student activities. Also as in Widmar, a group of *563students, on their own initiative decided to form Petros to pray as well as to read and discuss the Bible, rather than go to the French Club, the Bowling Club, the library or any number of other activities. Also, like Widmar, Williamsport’s activity period is open to a wide variety of interests — some 25 student clubs, in addition to a number of other non-club activities. However, unlike Widmar, the open forum at Williamsport is not at a public university, but at a high school.
The majority believes that the distinction between a university and high school forum is itself dispositive. To my mind, however, Williamsport still bears the burden of coming forward with a compelling state interest to support exclusion of Petros. The high school’s contention that the Establishment Clause supplies such a compelling interest must be analyzed in the same manner as was the identical claim by the university in Widmar. Permitting Petros to meet during a generally open activities period would, in my view, clearly have a secular purpose and avoid excessive entanglement. The only difficult issue is, therefore, whether accommodation of Petros would be perceived as government endorsement of religion and would, as a result, have the primary effect of advancing religion.
Thus the pivotal question in this case is whether a small group in a high school that prays and reads the Bible is sufficiently different from a small group in a university that engages in similar activity, so as to distinguish Widmar. To support the conclusion that Petros must be excluded, the majority focuses primarily on the fact that high school students are less mature and more impressionable than university students.
II.
As a general matter, high school students are on the average less mature and more impressionable than college students. Nonetheless, this generalization does not end the inquiry in this case. As I read the case law governing speech rights of students in publicly-supported schools, there is no clear constitutional distinction based on the comparative intellectual capacities of 14-18 year olds as opposed to 18-22 year olds. Particularly in this case, where the school authorities have previously determined that Williamsport students are sufficiently independent to make good use of a period open to student-initiated activities, it seems improvident for a court to forge a constitutional principle, with all the rigidity which it so frequently creates, from vague impressions of the emotional sophistication of high school students.
As the Supreme Court has made clear, students do not “shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.” Tinker v. Des Moines Indep. School Dist, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969). Thus a student
may express his opinions even on controversial subjects ... if he does so without “materially and substantially inter-fer[ing] with the requirements of appropriate discipline in the operation of the school” and without colliding with the rights of others.
Id. at 513, 89 S.Ct. at 740. This teaching has been applied by the Supreme Court to protect the right of students attending junior or senior high school to wear armbands in protest against the Vietnam War, see Tinker, and the right of elementary and secondary school students not to salute the flag or pledge allegiance to it. See West Virginia Board of Educ. v. Barnette, 319 U.S. 624, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943). Although the exact scope of First Amendment rights within public secondary schools is somewhat unclear in the wake of Board of Educ. Island Trees v. Pico, 457 U.S. 853, 102 S.Ct. 2799, 73 L.Ed.2d 435 (1982), most of the Justices conceded in that case that free speech principles bar a school board from certain content-based regulations on purchasing books for a high school library, such as the refusal, for narrowly partisan reasons, to buy books by Democrats or by Blacks. Id. 102 S.Ct. at 2810 (Brennan, J. for plurality); 2813 *564(Blackmun, J. concurring); 2828-29 (Rehnquist, J. dissenting).
Undergirding decisions such as Tinker, Barnette and Pico is the notion that students in secondary schools are citizens-to-be and that they can, to some extent, both contribute to and learn from participation in a free exchange of views. As the Supreme Court has acknowledged, the public schools are vitally important institutions “in the preparation of individuals for participation as citizens” and for “inculcating fundamental values necessary to the maintenance of a democratic political system.” Ambach v. Norwich, 441 U.S. 68, 76-77, 99 S.Ct. 1589, 1594-95, 60 L.Ed.2d 49 (1979). The Barnette Court reasoned that the fact that public schools
are educating the young for citizenship is reason for scrupulous protection of constitutional freedoms of the individual, if we are not to strangle the free mind at its source and teach youth to discount important principles of our government as mere platitudes.
319 U.S. at 637, 63 S.Ct. at 1185. Thus the Court in striking down a New York law requiring that all teachers in the state’s educational system certify that they were not members of the Communist party declared,
[t]he classroom is peculiarly the “marketplace of ideas.” The Nation’s future depends upon leaders trained through wide exposure to that robust exchange of ideas which discovers truth “out of a multitude of tongues, [rather] than through any kind of authoritative selection.”
Keyishian v. Bd. of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 683,17 L.Ed.2d 629 (1967) (citations omitted).
Recognizing that students — especially those in high school — have the ability to participate in a marketplace of ideas, federal courts have repeatedly invoked the First Amendment to limit the authority of public officials to control the student body’s exposure to views not endorsed by the school board.2 Thus in James v. Bd. of Ed., supra note 2, the Second Circuit expressly relied on the high school student’s ability to distinguish between the official views of the school board and the personal opinions of a teacher as a basis for upholding a teacher’s right to wear an armband in protest against the Vietnam War: “[i]t does not appear ... that any student believed the armband to be anything more than a benign symbolic expression of the teacher’s personal views.” 461 F.2d at 574. As the James Court concluded,
it would be foolhardy to shield our children from political debate and issues until the eve of their first venture into the voting booth. Schools must play an essential role in preparing their students to think and analyze and to recognize the demagogue.
Id.3
It is inconsistent to accept, on the one hand, a level of intellectual sophistication among high school students sufficient to consider and contribute to the exchange of *565controversial views and yet, on the other hand, to declare them incapable of discerning the distinction between a school’s creation of a public forum that may permit religious speech and an endorsement of such activity. To be sure, broad generalizations about the maturity of high school students should not be erected as constitutional principle. But where, as here, the school has officially recognized that its students are sufficiently mature to benefit from two 30-minute periods per week committed to student-initiated activities,4 and where the school’s evaluation of its students’ maturity is borne out by their independent decisions to participate in a wide range of activities,5 a court may properly conclude that at least these students are capable of distinguishing the creation of a student forum from approval of the ideas expressed at any particular meetings. In the words of Widmar, I “doubt students could draw any reasonable inference of [school] support from the mere fact of a campus meeting place.” 454 U.S. at 274 n. 14, 102 S.Ct. at 276.
In discussing the existence of a generally open forum at Williamsport, the majority acknowledges the significance of the school’s open access policy. It properly notes that the policy “encourages students to exercise independent judgment,” Maj.Op. at 549, and represents an institutional commitment to
a forum for self-expression, by which students exercise their own discretion in deciding which organization, if any, to support.
Maj.Op. at 548. Having recognized that Williamsport’s activity périod presupposes a certain independence of intellect on the part of the students, the majority appears to be inconsistent in holding that Williams-port’s students are not sufficiently mature to understand the policy behind the creation of a neutral forum for all groups, including Petros.
To the extent the majority is concerned about impressionability of high school students, they are required to consider that the exclusion of Petros will introduce content-based restrictions in an otherwise open forum that may in fact be understood as a manifestation of official hostility towards religion. It is well settled that the First Amendment proscribes governmental hostility towards religion, as well as governmental promotion of religion. See Lynch v. Donnelly, — U.S.-, 104 S.Ct. 1355, 1368, 79 L.Ed.2d 604 (1984) (“a government practice [must] not have the effect of communicating a message of government endorsement or disapproval of religion”) (O’Connor, J., concurring); Committee for Public Educ. v. Regan, 444 U.S. 646, 653, 100 S.Ct. 840, 846, 63 L.Ed.2d 94 (1980); Lemon, supra, 403 U.S. at 612, 91 S.Ct. at 2111. When this Court sustains Williams-port’s decision not to permit meetings by Petros, it sanctions a policy singling out a religious group as the only student activity ever to be excluded in the high school’s history. In light of its view of the maturity of high school students, the majority it seems to me, is obligated to explain why such a selective exclusion does not raise First Amendment problems of perceived government disapproval of religion.6
7
*566III.
Putting to one side the majority’s position that the limited intellectual development of the high school student is sufficient cause for excluding Petros, in my view the other factors cited by the majority to distinguish Widmar are, at least in the context of the Williamsport activity period, not persuasive.
A.
Seeking to bolster its conclusion that permitting Petros to meet will have a primary effect of advancing religion, the majority points to three institutional distinctions between the high school and the university: (1) that high school’s students are compelled to attend by the state’s truancy laws; (2) that a high school needs an adult monitor to insure discipline; and (3) that a high school building is physically more confining than a college campus. The predicted effect of these institutional differences — that the presence of Petros will be perceived as state endorsement of religion — represents uncorroborated speculation without any basis in the record. Inasmuch as Widmar commands that the state produce evidence of a compelling interest to justify a content-based exclusion from a generally open forum, the majority’s reliance on these three distinguishing factors appears misplaced.
It is true that under Pennsylvania law, school attendance is compulsory until age seventeen.8 But in view of the voluntariness of a student’s decision to attend a specific activity, the fact of compulsory attendance is irrelevant. As the majority observes, “the very existence of [the clubs] depends entirely upon voluntary student participation and interest.” Maj.Op. at 548; see also Maj.Op. at 543 (“Participation in activities is completely voluntary”). The coercive power of the state in no way favors a student’s decision to select any particular activity. So long as a student is recorded as present somewhere in the school building, whether he or she chooses to stay in the homeroom, study in the library, work at the computer station, or attend any one of the more than 25 student clubs is of no concern to the school authorities. Especially when the student is presented with such a wide range of options, and when attendance at any one of those activities requires the student’s affirmative movement away from the homeroom, I do not see how it can be suggested that attendance at Petros is compulsory in any sense that is troublesome under the Establishment Clause.
The majority’s concern that the presence of an adult monitor at Petros meetings would create an impression of official endorsement is similarly not justified by the record.9 According to the affidavits, the faculty monitor at the first meeting of Pet-ros did not in any way participate in the meeting. The monitor took attendance, then spent the remaining time grading papers. App. at 227-28, 401-02. In their complaint, the students specified that the faculty advisor would be present “solely for purposes of ensuring good order and not for any purpose related to the religious content of the meetings.” App. at 20 (Complaint H 57(C)). Moreover, before the district court the students offered to with*567draw the request for an advisor, for any purpose. See Bender, supra, 563 F.Supp. at 715. Nonetheless, out of an abundance of caution, I would, if I were in the majority, require that Petros meetings be monitored by a non-teacher.10 Having taken this extra measure of protection, I see no possibility that the monitor’s presence— “only to ensure orderly meetings,” id. at 715 — could be misconstrued as school endorsement of Petros.
The majority’s other suggestion — that the small size of a high school campus increases the visibility of a group such as Petros — is also pure conjecture. Although Widmar never intimated that the constitutionality of an equal access policy depends on the visibility of a group, the Court there did note that some prayer group meetings were held in the student center, 454 U.S. at 265 n. 2, 102 S.Ct. at 272 n. 2, a location that is generally highly visible in a university community. By contrast, the affidavits here indicate that Petros was assigned to meet in the school cafeteria, App. at 228, a location that is typically not in use at the beginning of a high school day. Given that 2,500 students attend Williamsport High School (more than at the campuses of some state colleges), and that 20 to 45 students attended Petros, it seems particularly speculative for the majority to suggest that “students of differing or conflicting creeds would ... be less able to overlook” Petros than would be the case in a university campus. Maj.Op. at 552. Absent some evidence bearing on Petros’ visibility, the majority’s reliance on this factor would appear to be inappropriate to the resolution of a constitutional issue as weighty as the one before us.
B.
Besides distinguishing the high school from the university, the majority also looks to the distinction between permitting religious activity within a school building, rather than away from school premises. The majority seeks support from Illinois ex rel. McCollum v. Bd. of Ed., 333 U.S. 203, 68 S.Ct. 461, 92 L.Ed. 649 (1948), and Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), for the proposition that accommodating any religious activity in a public school building will convey an impermissible message of government endorsement. In my view, this reading of Zorach and McCollum, while perhaps helpful in explaining the somewhat inconsistent results of those two decisions, is of little assistance outside their setting of school-sponsored religious activity.
Both Zorach and McCollum address the validity of “excused time” programs under which students were permitted to receive religious instruction from denominational church groups during regular school hours. The main factual difference between the two programs is that in Zorach students left the school building for their instruction, while in McCollum they stayed in the classroom. Focusing on the fact that in these two excused time eases only the McCollum arrangement was struck down, the majority suggests that in the case before us the Establishment Clause boundary should likewise be set at the walls of the school facility. This attempt to extend Zo-rach and McCollum is, I believe, misguided because those cases so clearly raised the spector of government-endorsed and even government-coerced religious activity. As the McCollum Court noted, students were released from their legal duty of education within the secular curriculum “upon the condition that they attend the religious classes.” 333 U.S. at 209, 68 S.Ct. at 464. Indeed, the Widmar Court emphasized the peculiar problem of government sponsorship inherent in a released time period established solely for religious activity:
Because this case involves a forum already made generally available to student groups, it differs from those cases in which this Court has invalidated statutes permitting school facilities to be used for instruction by religious groups, but not by others. See, e.g., McCollum *568v. Board of Education, 333 U.S. 203 [68 S.Ct. 461, 92 L.Ed. 649] (1948). In those cases the school may appear to sponsor the views of the speaker.
454 U.S. at 272 n. 10,102 S.Ct. at 275 n. 10. Thus, notwithstanding any suggestion of McCollum and Zorach to the contrary, Widmar makes clear that equal access of a prayer group in a generally open forum, even within a school building, does not itself constitute official promotion of religion. Moreover, in McCollum the school officials met with several church representatives and worked in “close cooperation” in promoting the religious program. 333 U.S. at 209, 68 S.Ct. at 464. That is clearly not the case here.
C.
Conceding that the case could be decided on the basis of the “primary effect” test alone, the majority nevertheless goes on to argue that permitting meetings by Petros would violate the “excessive entanglement” test as well. The majority suggests that an “intimate and continuing relationship” between Petros and the school would develop from the necessity of “constantly ... interpreting]” Petros announcements to insure that no “religiously oriented material” would be communicated on the bulletin board, the public address system, or the school newspaper. Maj.Op. at 556. I believe this suggestion of entanglement rests on a misperception of the facts.
To eliminate any possible entanglement, the students of Petros agreed to forego completely the use of the bulletin board, the public address system, the school newspaper and the yearbook. Bender, supra, 563 F.Supp. at 713-14. As I understand the record, the students’ proposal represents a simple, easily-administered rule: the Petros club shall not use any school media. I cannot see how this rule would require the sort of policing the majority fears. Thus, to my mind, the entanglement problem here should be analyzed as in Wid-mar, which concluded that the school “would risk greater ‘entanglement’ by attempting to enforce its exclusion of ‘religious worship’ and ‘religious speech’.” 454 U.S. at 272 n. 11, 102 S.Ct. at 275 n. 11 (emphasis added).
The attenuated notion of entanglement advanced by the majority is, moreover, without support in the historic purposes of the Establishment Clause. The concept of excessive entanglement announced by the Supreme Court for the first time in Walz v. The Tax Commission, 397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697 (1970), is focused on whether a law or governmental practice engenders excessive involvement between church and state. The question is whether the statute or regulation at issue unduly interferes with religious activities, on the one hand, or contemplates continuing governmental surveillance of religious groups or institutions, on the other hand. In Walz, Chief Justice Burger noted that if churches and other religious institutions were not exempt from property taxes there would be excessive and indeed continuous entanglement when the tax collectors went to each church facility and examined it to determine the amount of assessment. Indeed, Justice Brennan in his concurring opinion did note that the termination of exemptions would give rise to tax liens, foreclosures and the direct confrontation and conflicts that follow in the train of such legal processes. Id. p. 691, 90 S.Ct. at 1423.
Justice Harlan, also concurring in Walz, added that the concept of excessive entanglement encompasses direct governmental involvement which engenders a risk of politicizing religion. “What is at stake as a matter of policy,” he asserted, “is preventing that kind and degree of government involvement in religious life that ... is apt to lead to strife and frequently strain a political system to the breaking point.” Id. 694, 90 S.Ct. at 1424. According to Justice Harlan, the theory embraces two prohibitions: excessive administrative involvement and political divisiveness.
In the very next case dealing with the subject, Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), Chief Justice Burger emphasized that un*569der the legislation then under consideration (direct financial aid to parochial schools), it would be necessary for public officials continuously to check on the teachers and what they were teaching, the text books that were being used, and the various school budgets to make certain that the parochial schools did not have a higher per pupil expenditure than the public schools. In addition, along the same lines pointed by Justice Harlan in Walz, the Court in Lemon was concerned about successive annual appropriations that would undoubtedly create political divisiveness.
The elements present in Walz and Lemon are a far cry from those present in the Williamsport situation.11
IV.
In considering the larger implications of the present dispute, it is critical not to lose sight of the distinctions between this case and others involving religious activity in a secondary school. This is not a case like Engel v. Vitale or Abington v. Schempp in which the state was commanding every student to participate in a prayer or Bible reading exercise, in a setting where excusa! might well embarrass the student. Nor is this case like McCollum, where the school authorities set aside a time dedicated to religious instruction. Here, by contrast, the religious activity is not traceable to any state law or school regulation. Rather, a small group of high school students wishes to gather on a purely voluntary basis to read the Bible and to pray. They seek to do this while their classmates are attending French Club, or Ski Club, or Drama Club. To deny these students the right to meet on the same basis as their fellow students is to ignore the fundamental differences between self-initiated and state-sponsored religious activity.
Perhaps the majority’s concern stems not from the prospect of establishment of religion by the presence on the campus of Petros, but from the possibility of unconstitutional extensions of the Williamsport arrangement elsewhere. Motivated, for example, by the desire to promote religion, a school board might create a student activities period that in fact amounts to no more than a prayer period. Given the emotion surrounding the school prayer issue, the majority’s apparent concern with extensions of the Williamsport case is perhaps understandable. I would first point out, however, that the clearly unconstitutional cases are different from the one before us, and can be dealt with as they arise. I would then suggest that we openly confront the dilemma of Establishment Clause adjudication that underlies these school prayer cases.
On the one hand, we can eliminate all uncertainty by adopting the per se rule implicitly used by the majority today: no prayer shall be permitted in public secondary schools. The clarity of that approach has its advantages. But on the other hand, we can continue to engage in the delicate task of balancing two distinct First Amendment interests. The presence of any religious activity in the public schools does evoke some concern regarding mandatory school prayer. At the same time, content-based restrictions on access to an open forum by state actors strikes at the heart of competing First Amendment values. See Consolidated Edison v. Public Service Comm., 447 U.S. 530, 537, 100 S.Ct. 2326, 2333, 65 L.Ed.2d 319 (1980). Admittedly, sifting between these considerations on a case-by-case basis involves a considerably more difficult adjudicative task than a per se rule.
Nonetheless, on balance I am persuaded that the purposes of the First Amendment are better served by rejecting a per se rule, even in cases involving religion and the. school. One of the great triumphs of America’s constitutional experiment has *570been the avoidance of religious factionalism in the political sphere. Our country’s continued progress in this endeavor ultimately depends on the individual citizen’s tolerance and respect for religious diversity. When the schools can teach such tolerance to our young citizens without imper-missibly sponsoring religion, I believe the Constitution and the Nation are the better for it. At Williamsport, I believe that allowing Petros access to an open forum that has been created for no improper purpose falls on the permissible side of the First Amendment dividing line. Accordingly, I must respectfully dissent.

. Under the Lemon test, a governmental policy will not offend the Establishment Clause if it satisfies the following three requirements:
First, the [governmental policy] must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion ...; finally, the [policy] must not foster "an excessive government entanglement with religion.”
Lemon, supra, 403 U.S. at 612-13, 91 S.Ct. at 2111.


. See Russo v. Central School Dist. No. 1, 469 F.2d 623 (2d Cir.1972), cert, denied, 411 U.S. 932, 93 S.Ct. 1899, 36 L.Ed.2d 391 (1973); James v. Board of Education, 461 F.2d 566 (2d Cir.), cert, denied, 409 U.S. 1042, 93 S.Ct. 529, 34 L.Ed.2d 491 (1972); Shanley v. Northeast Indep. School Dist., 462 F.2d 960 (5th Cir.1972); Bayer v. Kinder, 383 F.Supp. 1164 (E.D.NJ.1974); aff’d mem., 515 F.2d 504 (2d Cir.1975); Wilson v. Chancellor, 418 F.Supp. 1358 (D.Or.1976); Gambino v. Fairfax City School Bd., 429 F.Supp. 731, (E.D.Va.1977).


. In a similar context, Judge Rosenn has recently observed that
the court can take judicial notice of the progressively higher levels of intellectual and emotional development of students in the later grades of secondary school.
Seyfried v. Walton, 668 F.2d 214, 219-20 (3d Cir.1981) (Rosenn, J., concurring).
There is empirical evidence that appears to support judicial notice of the high school student’s intellectual maturity. According to one commentator’s survey of recent studies of adolescent psychology, adolescents, by age 14-15, gain the sophisticated cognitive capacity necessary to form their own ideas, to disagree with the views of peers and authority figures, and to establish the personal ideals and values of self-identity. See Note, The Constitutional Dimensions of Student-Initiated Religious Activity in Public High Schools, 92 Yale L.J. 499, 507-509 (1983).


. ' Williamsport's principal made it clear that the school's policy is to permit any student organization deemed "legal and proper.” See Bender, supra, 563 F.Supp. at 706.


. When this case arose, over 25 student activities were formally recognized and functioning at the school. Bender, supra, 563 F.Supp. at 706. In past years, some 15 other clubs had been organized and could be re-activated. App. at 367.


. Indeed, unlike compulsory instructional classes, which are created and designed by the school authorities, the very existence of such organizations depends entirely upon voluntary student participation and interest.
Unlike the case of prisons or military bases, the exercise of this qualified freedom to participate in the group of one’s choice is quite consistent with the special purpose for which the high school is intended — the preparation of youth for adult life and adult decisions.


. See Civil Liberties Union v. Lubbock Indep. School Dist., 680 F.2d 424, 426 (1982) (Reavley, J., dissenting from denial of rehearing en banc) ("We should not forget, however, that the young student may also be given the impression that our government and the courts and the schools *566are hostile to all religious belief and practice. I would consider that a very great wrong to the children, to the Constitution, and to our . nation.”).


. 24 Pa.Stat.Ann. §§ 13-1326, 13-1327 (1983). High school students generally reach their seventeenth birthday sometime during their junior year. Thus at a four-year high school like Wil-liamsport, a significant number of the students are not subject to compulsory attendance laws.


. Nor does the mere presence of an adult monitor approach the level of state sponsorship found in Abington School District v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) or Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962). In Schempp, which involved the required daily reading from the Bible in public school, and Engel, which concerned the required recitation of a daily prayer, the state effectively mandated a particular religious practice. Also since the classroom context was such that excusal was likely to cause embarrassment, the state commandment of religious activity affected all students.


. School policy does not require that a faculty member serve as advisor to a club. The adult monitor may be another school employee or a parent. App. at 404.


. While there is precious little evidence supporting the conclusion that there was excessive entanglement here, it is also worth noting that the Supreme Court apparently has begun to question the reach of the excessive entanglement approach. See, e.g., Lynch v. Donnelly, — U.S. -, 104 S.Ct. 1355, 1364-65, 79 L.Ed.2d 604 (1984) (Burger, C.J.); id. 104 S.Ct. at 1367 (O’Connor, J., concurring).